55 N.J. 1 (1969)
258 A.2d 705
ARTHUR F. MAHLER, PLAINTIFF-APPELLANT,
v.
THE BOARD OF ADJUSTMENT OF THE BOROUGH OF FAIR LAWN AND THE BOROUGH OF FAIR LAWN, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued November 17, 1969.
Decided December 1, 1969.
Mr. James A. Major argued the cause for the appellant (Messrs. Major & Major, attorneys).
Mr. Robert L. Garibaldi argued the cause for the respondents (Mr. Floyd V. Amoresano, attorney).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the majority opinion of Judge Conford in the Appellate Division.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  NONE.